Elliott, J.
This was a suit by Onstott against the board of commissioners of Faltón county, to recover a bounty of two hundred dollars offered by said board to each accepted volunteer to fill the quota of Fulton county, under a call of the President of the United States. Issues were formed and tried by the court, resulting in a finding and judgment for *385the plaintiff. There was a special finding of the facts. The commissioners appeal, and the only question presented here is, do the facts of the case, as found by the court, sustain the finding and judgment for the plaintiff? The facts so found are in substance as follows:
On the 18th of February, 1864, said board of commissioners passed and duly entered upon their records the following order, viz:, “ Ordered by the board, that the sum of two hundred dollars be paid to each accepted volunteer who may enlist to aid in filling the quota of Fulton county, under the recent call of the President of the United Slates; and that upon presentation of a certificate to the auditor of said Fulton county, from the mustering officer, that he has been mustered into the service of the United States, and credited to said Fulton county as a part of her quota under said call, then the auditor is directed to issue an order on the county treasurer for the sum of two hundred dollars to said accepted volunteer.”
And on the 12th of March, 1864, said board of commissioners also passed and duly entered on their records the following order: “Ordered by the board,'that the auditor issue orders to fourteen more men for Joseph Barber’s company ; also for five certificates now on file, and for eight or nine men for company E, enlisted by Uoober, of Wayne township, and then to issue no more orders until further orders from the board.”
At the date of the first order, February 18th, 1864, the quota of Fulton county under said call of the President was in all two hundred and thirty-three men, but under the regulations of the War Department, each township' was a militaiy sub-district, and at the date of said first order the quota of Rochester township in said county, under said call, wras fifty-nine men. Onstott lived in Miami county with his parents, and heard of said order, b.y rumor, but had never seen it, or' a copy of it, and did not learn its exact terms. On the 5th day of March, 1864, with a view to *386obtain tbe bounty of one hundred dollars offered by the United States, and the bounty of two hundred dollars so offered by the commissioners of Fulton county, Onstott volunteered under said call to serve in the eleventh regiment of Indiana volunteers, and caused himself to be credited to said Rochester township, in said county of Fulton, and was duly mustered into service. At the time he was so mustered in, sixty-five others had volunteered and been mustered into the service under said call and credited to said Rochester township, which more than filled the quota of said township. On or about the 1st of May, 1866, and not before, Onstott presented to the auditor of said county the certificate of his having been so mustered into the service and credited to said township, and demanded that the order for two hundred dollars be issued to him, under said first order of said commissioners, which was refused.
Kline G. Shryock, who was then the Provost Marshal of the ninth congressional district of Indiana, of which Fulton county formed a part, without the request or knowledge of said Onstott, caused him to be credited to another township than Rochester, in said county, which at that time was deficient in its number of volunteers under said call, which act of said Shryock was approved and confirmed by his superior officers, and said Onstott thereafter served out his full term as one of the volunteers from Fulton county for the township to which he was so assigned, and thus the enlistment of said Onstott did, in fact, contribute to fill the quota of said county, as the same was made up of the aggregate of the several quotas of the townships therein.
Mustering in certificates of volunteers under said call, for more than two hundred and thirty-three men, who had been credited to the various townships in said county, had been presented to the auditor of said county, and orders for the bounty of two hundred dollars each demanded thereon, before the time of the presentation and demand on behalf of Onstott. There were two hundred and thirty-six persons enlisted and mustered into the service to fill the quota of *387Fulton county under said call, being three more than the quota required, of which number Onstott was the 142d, in their consecutive order of enlistment. But the auditor has not issued orders for bounties under said call to two hundred and thirty-three men, the number required to fill the quota of the county.
"We- think the facts fully sustain the finding and judgment of the Circuit Court. The principal question urged by the appellant’s counsel is based on the assumption that under the act of Congress, under which the call for troops was made by the President, counties were not required to furnish troops, and hence Fulton county had no quota to fill, and the order of the county board therefore imposed no legal obligation on the county. It is true that under the act of Congress each congressional district constituted a military district. The several townships were sub-districts, and the number of men required was apportioned among them, by which a given quota was required of each. But these townships are but subdivisions of the counties, and their corporate powers are confined to very narrow limits; they could not levy taxes and raise funds for such purposes. The whole people were alike interested in the cause that rendered the call for troops necessary. The necessities of the public service were pressingly urgent, and required the utmost promptness in bringing into service the required number of troops. These facts induced the county authorities to assume the responsibility of aiding their several townships in filling their quotas, which, in the aggregate, were regarded as the quota of the county, and provided for as such. These orders and appropriations were not authorized, in their inception, by the laws then existing, but they were legalized and made valid by the act of March 3d, 1865, and the validity of that act must be regarded as settled by repeated decisions of this court. See King v. Course, 25 Ind. 202, and the cases there cited.
Here, the finding of the court shows that Onstott complied substantially with every requirement of the order. *388He was credited to a township whose quota was not then filled, and the county had the full benefit of his enlistment, and thelawaswell as goodfaith require thathe should bepaid.
JD. £>. Pratt, for appellant.
S. E. Perkins, A.. Jordan and S. E. Perkins, jr., for appellee.
The judgment is affirmed, with 10 per cent damages, and costs.